DETAILED ACTION
The instant application having Application No. 17/237,853 filed on 22 April 2021 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to non-statutory subject matter of transitory media, including propagation and communication mediums.
Claim 8 recites claim language of a “computer program product residing on a computer readable storage medium…” (see claim 8 lines 1-2). However, in paragraphs [0018]-[0019] of the instant specification, although a “computer readable signal medium” that includes a “propagated data signal with computer readable program code embodied therein” is defined separately from a “computer readable storage medium”, the computer readable storage medium does not appear to exclude signal media and is defined to include an “electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, device, or any suitable combination…” with specific examples including “…an electrical connection having one or more wires…” and “…an optical fiber…”
Transitory media, including propagation and communication mediums, are not a type of non-transitory hardware storage that can be read by a computer, as functional descriptive material cannot be recorded on this medium, nor can said functional descriptive material become structurally and functionally interrelated to the medium. As such, the claim is drawn to non-statutory subject matter.
Examiner suggests changes to claim 8 such as a “computer program product residing on a non-transitory computer readable storage medium…” in order to draw the claim to statutory subject matter.
Claims 9-14 are rejected under 35 U.S.C. 101 as non-statutory for at least the reason stated above. Claims 9-14 are dependent on claim 8, however, they do not add any feature or subject matter that would solve any of the non-statutory deficiencies of claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Overby et al. (U.S. 2013/0061005) (Hereinafter Overby) in view of McCann et al. (U.S. 8,387,075) (Hereinafter McCann), and further in view of Gaster, Benedict Ruben (U.S. 2015/0052537) (Hereinafter Gaster).
As per claim 1, Overby discloses a computer-implemented method comprising: 
permitting, by a computing device, entering of a barrier object of a plurality of barrier objects only when the barrier object is not set (see for example Overby, this limitation is disclosed such that an unlocked spinlock state indicated that a system resource is available to be acquired; paragraph [0024]); 
waiting on the barrier object until the barrier object is reset (see for example Overby, this limitation is disclosed such that a lock variable comprising a lock flag is configured to indicate whether a corresponding spinlock state is locked or free; paragraph [0024]. An acquire function checks ownership of the lock variable and may repeatedly recheck ownership until the lock variable is in an unlocked state. If the lock variable state is locked, then the lock is owned by a different processor and the acquire function must wait (spin) in a loop until the different processor releases the lock by setting the lock variable to an unlocked state (i.e. until the barrier object is reset); paragraph [0006]);
setting the barrier object (see for example Overby, this limitation is disclosed such that when a processor owns the lock corresponding to the lock variable, a new locked value is stored in the lock variable; paragraph [0028]); and 
Although Overby discloses permitting, by a computing device, entering of a barrier object of a plurality of barrier objects only when the barrier object is not set, waiting on the barrier object until the barrier object is reset, and setting the barrier object, Overby does not explicitly teach entering of a barrier object with a first set of one or more Application Programming Interfaces (APIs), waiting by the first set of the one or more APIs on the barrier object, and setting, by a second set of the one or more APIs, a barrier object.
However, McCann discloses entering of a barrier object with a first set of one or more Application Programming Interfaces (APIs) (see for example McCann, this limitation is disclosed such that there is a framework implemented using APIs; col.9 line {54} – col.10 line {20}. Embodiments of an API include operations to acquire a mutex lock; col.14 lines {11-24), 
waiting by the first set of the one or more APIs on the barrier object (see for example McCann, this limitation is disclosed such that operations include that if a mutex lock cannot be acquired by a thread, the thread enters a wait state; col.14 lines {11-24), and 
setting, by a second set of the one or more APIs, a barrier object (see for example McCann, this limitation is disclosed such that a second version of API code is invoked to modify a spin lock held indicator; col.28 lines {35}-{63}).
Overby in view of McCann is analogous art because they are from the same field of endeavor, synchronization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Overby by using APIs as taught by McCann because it would enhance the teaching of Overby with an effective means of using a common software environment and code modules (as suggested by McCann, see for example col.9 line {54} – col.10 line {20}).
Overby in view of McCann does not explicitly teach waiting until there are no longer any flows in a barrier object.
However, Gaster discloses waiting until there are no longer any flows in a barrier object (see for example Gaster, this limitation is disclosed such that a dynamic barrier operation for a group of threads includes a subgroup that is synchronized with other threads of the same subgroup. A first thread of a subgroup that reaches the barrier waits for the reads of the threads of the subgroup to also reach the barrier; paragraph [0044]. Responsive to a thread reaching the barrier operation having its barrier width stored a width register, the number in one or more width registers is decremented. Responsive to the number in the one or more width registers reaching zero, any threads in the block that are waiting after having reached the barrier operation may be allowed to continue execution; paragraph [0033]).
Overby in view of McCann is analogous art with Gaster because they are from the same field of endeavor, synchronization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Overby in view of McCann by waiting on a barrier as taught by Gaster because it would enhance the teaching of Overby in view of McCann with an effective means of synchronizing parallel computing instructions (as suggested by Gaster, see for example paragraph [0003]).
As per claim 7, Overby in view of McCann, further in view of Gaster discloses the computer-implemented method of claim 1 wherein a queue is added to the barrier object (see for example Overby, this limitation is disclosed such that a wait queue is implemented for a spinlock, implementing an ordered list of processor cores waiting to acquire the spinlock; paragraph [0037]).
Regarding claim 8, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 8 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 14, it is a medium claim having similar limitations cited in claim 7.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 15, it is a system claim having similar limitations cited in claim 1.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 20, it is a system claim having similar limitations cited in claim 7.    Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 7.

Claims 2-6, 9-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Overby (U.S. 2013/0061005) in view of McCann (U.S. 8,387,075), further in view of Gaster (U.S. 2015/0052537) as applied to claims 18, and 15 above, respectively, and further in view of Harvey, David W. (U.S. 8,868,845) (Hereinafter Harvey).
As per claim 2, Overby in view of McCann, further in view of Gaster discloses the computer-implemented method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein each barrier object is an array of spinlocks.
However, Harvey discloses the limitation wherein each barrier object is an array of spinlocks (see for example Harvey, this limitation is disclosed such that spinlocks used are each a multi-reader/single writer spinlock array; col.3 line {57} – col.4 line {9}).
Overby in view of McCann, further in view of Gaster is analogous art with Harvey because they are from the same field of endeavor, synchronization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Overby in view of McCann, further in view of Gaster by using arrays of spinlocks as taught by Harvey because it would enhance the teaching of Overby in view of McCann, further in view of Gaster with an effective means of using arrays to provide significant performance advantages with lock acquisitions (as suggested by Harvey, see for example col.4 lines {10}-{19}).
As per claim 3, Overby in view of McCann, further in view of Gaster, further in view of Harvey discloses the computer-implemented method of claim 2 wherein a size of the array of spinlocks is related to a number of cores (see for example Harvey, this limitation is disclosed that there is a multi-reader/single writer spinlock for three cores, providing three simultaneous readers; col.2 lines {28}-{32}, col.3 lines {10}-{31}, col.3 line {57} – col.4 line {9}).
As per claim 4, Overby in view of McCann, further in view of Gaster, further in view of Harvey discloses the computer-implemented method of claim 3 wherein entering of the barrier object acquires a spinlock of the array of spinlocks related to a specific core of the number of cores (see for example Harvey, this limitation is disclosed such that a spinlock of a spinlock array is obtained for each core; col.3 line {57} – col.4 line {9}).
As per claim 5, Overby in view of McCann, further in view of Gaster, further in view of Harvey discloses the computer-implemented method of claim 4 wherein exiting the barrier object releases the spinlock of the array of spinlocks related to the specific core of the number of cores (see for example Harvey, this limitation is disclosed such that a core releases its lock; col.3 lines {32}-{56}).
As per claim 6, Overby in view of McCann, further in view of Gaster, further in view of Harvey discloses the computer-implemented method of claim 2 wherein setting the barrier object acquires each of the array of spinlocks one by one in a loop (see for example McCann, this limitation is disclosed such that each spinlock is acquired by a thread waiting in a loop; col.1 lines {20}-{28}).
Regarding claim 9, it is a medium claim having similar limitations cited in claim 2.    Thus, claim 9 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 10, it is a medium claim having similar limitations cited in claim 3.    Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 3.
Regarding claim 11, it is a medium claim having similar limitations cited in claim 4.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 12, it is a medium claim having similar limitations cited in claim 5.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 13, it is a medium claim having similar limitations cited in claim 6.    Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 6.
As per claim 16, Overby in view of McCann, further in view of Gaster discloses the computing system of claim 15 (see rejection of claim 15 above), but does not explicitly teach the limitation wherein each barrier object is an array of spinlocks, wherein a size of the array of spinlocks is related to a number of cores. 
However, Harvey discloses limitation wherein each barrier object is an array of spinlocks, wherein a size of the array of spinlocks is related to a number of cores (see for example Harvey, this limitation is disclosed that spinlocks used are each a multi-reader/single writer spinlock array. There is a multi-reader/single writer spinlock for three cores, providing three simultaneous readers; col.2 lines {28}-{32}, col.3 lines {10}-{31}, col.3 line {57} – col.4 line {9}).
Overby in view of McCann, further in view of Gaster is analogous art with Harvey because they are from the same field of endeavor, synchronization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Overby in view of McCann, further in view of Gaster by using arrays of spinlocks as taught by Harvey because it would enhance the teaching of Overby in view of McCann, further in view of Gaster with an effective means of using arrays to provide significant performance advantages with lock acquisitions (as suggested by Harvey, see for example col.4 lines {10}-{19}).
Regarding claim 17, it is a system claim having similar limitations cited in claim 4.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 18, it is a system claim having similar limitations cited in claim 5.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 19, it is a system claim having similar limitations cited in claim 6.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jiang, Xiaowei (U.S. 2019/0073243) discloses that library APIs are provided, with each API allowing entering of one particular C-State spinlock; paragraph [0034].
	Smith, Michael S. (U.S. 2019/0205244) discloses code that may use a spin lock, that may be designed to work in a multiprocessor environment.; paragraph [0064].
	Jonsson et al. (U.S. 2021/0216378) that with regard to a release operation, a spinlock may grant access a resource for any duration that a requesting thread requires the resource. However, once the lock for the resource has been released, the spinlock 150 may change the flag for the lock to indicate an availability; paragraph [0043].
	van Riel et al. (U.S. 2019/0121659) discloses that a spinlock may cause a processor thread to acquire a lock to wait in a loop (e.g., spin) while repeatedly checking if the lock is available; paragraph [0033].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/Examiner, Art Unit 2196